900 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Sherrie Lynn WEBB Petitioner.
No. 89-8066.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided March 14, 1990.

On Petition for Writ of Mandamus.  Frederic N. Smalkin, District Judge.  (CR No. 82-270-M;  C/A No. 89-183-S).
Sherrie Lynn Webb, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Sherrie Lynn Webb petitions this Court for a writ of mandamus ordering the district court to direct either the clerk of that court or the appropriate court reporters to prepare transcripts of various proceedings held in connection with her 1982 conviction of second degree murder.  Webb contends that preparation of a petition for a writ of habeas corpus will be hindered if she does not have the transcripts.


2
We deny the petition.  One who seeks to attack a federal conviction under 28 U.S.C. Sec. 2255 may obtain a transcript at government expense only upon a showing that the petition is not frivolous and that a transcript is needed to decide the issues raised.  28 U.S.C. Sec. 753(f).  Webb has not made this showing.  Moreover, the district court incorrectly refused to assume jurisdiction over Webb's transcript request.*   Webb's motion for a transcript and showing of need should be presented to the district court.  A mandamus petition to this Court is not the proper vehicle for relief.


3
Accordingly, although leave to proceed in forma pauperis is granted, the petition is denied.  As our review of the record and other materials before us indicates that it would not aid the decisional process, we dispense with oral argument.

PETITION DENIED


*
 Our opinion in United States v. Webb, No. 89-7612 (4th Cir.  Sept. 20, 1989) (unpublished), held only that the district court was without jurisdiction to entertain a challenge to the Parole Commission's calculation of Webb's release date, as that claim should be brought under 28 U.S.C. Sec. 2241 in the district of confinement